Citation Nr: 0715516	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-41 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected epilepsy.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
epilepsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The issue of an increased evaluation for the service-
connected epilepsy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with his active duty including during his 
service in the Republic of Vietnam.  

2.  There is no diagnosis of PTSD that can be linked to a 
verified or potentially verifiable stressor or other event or 
incident in service.  

3.  The veteran is not shown to have manifested complaints or 
finding of heart disease in service or for many years 
thereafter.  

4.  The currently demonstrated coronary artery disease is not 
shown to be due to any event or incident of the veteran's 
period of active service or otherwise to have been caused or 
aggravated by his service-connected epilepsy.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2006).  

2.  The veteran's disability manifested by coronary artery 
disease is not due to disease or injury that was incurred in 
or aggravated by service; nor is proximately due to or the 
result of his service-connected epilepsy.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed coronary artery 
disease.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued both prior to the 
appealed June 2003 rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

Here, the veteran's active duty service from January 1964 to 
September 1966, included service in the Republic of Vietnam 
from January 1966 to June 1966.  His awards include the 
National Defense Service Medal, Vietnam Service Medal and the 
Air Force Good Conduct Medal.  His military occupational 
specialty was jet engine mechanic.  

Neither the service medical records nor subsequent medical 
records contain complaints or findings referable to PTSD.  
The Board notes; however, that post service treatment records 
dated in September 1975 and September 1977 show that the 
veteran was diagnosed with mild to moderate anxiety neurosis.  
The Board observes that remaining post service treatment 
records contain no indication of any innocently acquired 
psychiatric disorder.  

Assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is no credible 
supporting evidence of an actual in-service stressor.  

The veteran's service personnel records show that he was a 
jet engine mechanic assigned to the 12th Field Maintenance 
Squadron, Cam Ranh Bay.  Such assignments do not suggest 
combat; and there is no competent evidence of record showing 
that he received a Purple Heart Medal, or other award 
indicating combat.  

As the veteran has presented neither credible evidence of an 
in-service stressor capable of verification nor evidence of a 
diagnosis of PTSD, service connection for PTSD must be denied 
based on this record.  

The only evidence supporting the claim are the veteran's own 
various lay statements claiming PTSD as a result of having 
grand mal seizures while stationed in Vietnam.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion alone cannot constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
PTSD is denied.  


B.  Coronary artery disease

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the evidence of record does 
not provide a basis for a causal relationship between the 
service-connected epilepsy and the veteran's coronary artery 
disease.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected epilepsy, and 
the newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The medical record contains no evidence of complaints or 
findings of coronary artery disease or other heart condition 
in service or for many years thereafter.  Subsequent to 
service, VA treatment records are replete with diagnoses of 
coronary artery disease.  

During a May 2003 VA examination, the VA examiner recorded 
the veteran's medical history of coronary artery disease.  
The examiner noted that the veteran suffered myocardial 
infarction in 1987.  

Subsequently, in August 1995, the veteran underwent 
catheterization for chest pain and was found to have 
extensive coronary artery disease.  He underwent double 
bypass surgery also in August 1995.  

The veteran was diagnosed with coronary artery disease.  The 
VA examiner opined that it was not likely that his coronary 
artery disease was secondary to his seizure disorder.  He 
added that there was no medical literature that a seizure 
disorder was a risk factor for coronary artery disease.  

The only evidence of record supporting the claim again are 
the veteran's own various lay statements.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Thus, his lay opinion cannot constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for coronary artery 
disease to include as secondary to his service-connected 
epilepsy and this claim must be denied.  

As there is no approximate balance of positive and negative 
evidence regarding the merits of the claim, the Board is not 
required to resolve the benefit of the doubt in favor of the 
veteran.  See Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 
38 U.S.C.A. § 5107(b).  Thus this claim must be denied.  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for coronary artery disease, to include as 
secondary to the service-connected epilepsy is denied.  



REMAND

The service-connected epilepsy has been rated under the 
criteria for grand mal epilepsy which provides for rating  
under the general rating formula for major seizures.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8910.  

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  

A 10 percent evaluation is assigned for a confirmed diagnosis 
of epilepsy with a history of seizures.  

A 20 percent evaluation is assigned for seizure disorder with 
at least 1 major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months.  

A 40 percent evaluation is assigned for seizure disorder with 
at least 1 major seizure disorder in the last 6 month or 2 in 
the last year; or averaging at least 5 to 8 minor seizures 
weekly.

The veteran received a VA examination in May 2003.  The 
examiner recorded the veteran's history of seizures.  The 
examiner noted the veteran's seizures were well controlled 
with medication and he had not had any seizures for the last 
six or seven years.  The veteran reported having some 
lightheadedness and dizzy spells once every 2-3 months which 
he claimed were related to seizures.  

However, the examination report did not address whether this 
lightheadedness and dizzy spells were reflective of seizure 
or a disabling symptom thereof.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his service-connected 
epilepsy.  Based on the veteran's 
response, the RO should attempt to obtain 
all clinical records from all previously 
unidentified treatment sources.  The 
veteran also should be notified that he 
may submit competent evidence to support 
his claim for increase.  If the RO's 
search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
epilepsy.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  The examiner should 
comment as to whether the veteran suffers 
from major or minor seizures.  

If the veteran suffers from major 
seizures, the examiner should discuss if 
such seizures are characterized by tonic-
clonic convulsions and unconsciousness.  
If the veteran suffers from minor 
seizures, the examiner should discuss the 
appreciable symptoms including staring, 
rhythmic blinking of the eyes, nodding of 
the head, sudden jerking movements or 
sudden loss of postural control.   These 
determinations should be expressed in 
terms of frequency of such seizures on a 
per month basis and whether the seizures 
result in a loss of consciousness and the 
length of such loss of consciousness.  .  
The examination should include a complete 
rationale for the opinions expressed.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  
 
Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


